Whitfield, J.

(After stating the facts.)

This proceeding in mandamus is to enforce an order of the Railroad Commissioners requiring the respondent railroad company to provide specified depot buildings for freight and passenger accommodation and also additional sidetracks at a place called “Peters” on respondent’s line of railroad.
Orders duly made by the Railroad Commissioners within their statutory authority to regulate the maintenance and operation of railroads as common carriers, may be enforced in appropriate proceedings, when they are not shown to be illegal or unreasonable. Such orders when duly made under authority conferred are by statute made prima facie reasonable and just; and the burden is upon the respondent to clearly show that they are unreasonable in their terms or in their practical operation. *97See State ex rel. Railroad Comm’rs v. Atlantic Coast Line R. Co., 64. Fla. 469, 60 South. Rep. 186; State ex rel. Atty. Gen. v. Atlantic Coast Line R. Co., 48 Fla. 114, 37 South. Rep. 652; State ex rel. Railroad Comm’rs v. Atlantic Coast Line R. C., 67 Fla. —, 63 South. Rep. 729.
The relators contend in effect that the place called “Peters” has been for a number of years a non-agency station on the respondent’s railroad, at which local passenger trains have been accustomed to stop on flag, and at which freight has been received and delivered in carload and less than carload quantities; that the station having been voluntarily established by the respondent, such station should be provided with proper and adequate facilities for the accommodation of 'the patrons of the station; and that the facilities now afforded at the station are inadequate and those demanded by the order here sought to be enforced are reasonably required for the convenience of the patrons of the station. For the respondent it is insisted that * * * the siding at Peters was put in under special contract for the use of one shipper there, who now “desires more sidetrack facilities for his personal use,” and that apart from this shipper “there would be no necessity even for the stopping of trains at Peters Siding for freight or passengers, and that there is no necessity for station facilities at this point,” and further that an observance of the order would entail an annual expense upon the respondent not justified by the business done at the point.
The main question to be determined in this mandamus proceeding is not whether the relators erred in their finding on the facts upon which they acted in making the order involved here; but whether the relators as railroad commissioners in making the order exceeded their authority or abused their official discretion ro the sub*98stantial injury of the respondent’s constitutional property rights.
By statute the Railroad Commissioners are authorized “to require the establishment of such freight and passenger depots as the condition of the road, safety and convenience of passengers and prompt delivery of freight and the most convenient transfer of passengers and freight may justify,” “to require any * common carrier to properly operate its railroad or transportation line and to furnish all the necessary facilities for the convenient and prompt handling, transportation and delivery of all freights offered along its line for transportation, and shall provide and prescribe all such rules and regulations as may be necessary to secure such operation and the furnishing of such facilities and the prompt handling, transportation and delivery of all freights offered.” Paragraphs 2893, 2896, Gen. Stats. of 1906.
When acting within the authority conferred upon them, a wide discretion is accorded to the Railroad Commissioners, and their valid orders, rules and regulations should be made effective as contemplated by the constitution and the statutes. The statute expressly provides that the authorized rules and regulations of the Railroad Commissioners “shall be deemed and held prima facie reasonable and just;” and when action is taken by the commissioners in the exercise of their undoubted authority, their administrative discretion will not be controlled by the courts and their regulations will be made effective in appropriate proceedings where an abuse of discretion is not clearly shown in unreasonable and arbitrary action taken.
A railroad common carrier may, in addition to the facilities and accommodations already furnished, be required to render a particular service that it is essen*99tially the duty of the carrier to do for the reasonable convenience of its patrons among the public, and to meet the reasonable requirements of the public service undertaken. Even though such a particular duty if enforced Avould be in itself unremunerative and burdensome, such a result would be an incident to the service voluntarily undertaken, in consideration of the franchises permitted to be used for the public good, and the property rights of the carrier would not thereby be unlaAA’fully invaded, if the particular service Is reasonably necessary for the public convenience, and the burden to the carrier has some fair relation to the benefits accruing to the public, and the burden of the particular service, considered with reference to the entire business of the carrier, does not in reality amount to a denial to the carrier of a reasonable compensation for the service rendered by it as an entirety.
If the performance of a particular useful, but nonessential duly will as- a part of a general public- service contribute to the public convenience, the fact that the particular service must be rendered at a loss, does not, in view of the nature of the duty reuqirea, excuse nonperformance, but the loss occasioned by the performance of the particular duty may be considered in determining the reasonableness of the order requiring the particular service to be rendered.
In determining Avhether a rate, rule, regulation or order of the Railroad Commission upon a subject within its authority is so unreasonable and arbitrary as to be illegal and unenforceable, the court, in deference to the governmental functions conferred by laAV upon the Commissioners, will not only require the prima facies, of reasonableness impressed by the statute upon the rate, rule, regulation or order to be overcome by admission or *100proofs, but will require the admissions or proofs of facts tending to show unreasonableness to be clear and convincing, every reasonable doubt being yielded in favor of the rate, rule, regulation or order.
The reasonableness of a rate, rule, regulation or order of the Railroad Commissioners is to be determined by a consideration of the rights of ail parties directly and materially affected by the rate, rule, regulation or order. This involves’ a consideration of all the facts and circumstances ’by’ such appropriate processes and standards of reasoning and computation as are afforded by law or by common experience and the dictates of right and justice. State ex rel., Railroad Comm’rs v. Louisville & N. R. Co., 62 Fla. 315, 57 South. Rep. 175; Atlantic Coast Line R. R. Co. v. N. C. Corporation Commission, 206 U. S. 1, 27 Sup. Ct. Rep. 585.
To afford reasonabty adequate facilities at its own stations is an absolute duty of the carrier, and the burden of furnishing such facilities does not invade the respondent’s property rights, when the requirements are not in fact unreasonable and arbitrary. See Louisville & N. R. Co. v. Railroad Comm’rs, 63 Fla. 491, 58 South. Rep. 543. Where the requirement is not. among the carrier’s absolute duties, the expense to be incurred may be one of the controlling considerations. See Oregon R. & Nav. Co. State of Washington ex rel. v. Fairchild, 224 U. S. 510, 32 Sup. Ct. Rep. 535.
A proper test is not whether the facilities required by the order ai’e in fact necessary, but whether they are reasonable for the convenience and safety of the public to be served, and the expense to the carrier is not so unreasonably out of proportion to the convenience afforded to the public as to impose an unlawful burden upon the carrier. Ro question of confiscation is involved.
*101Tbe testimony shows that only a few persons are to be served at present as shippers or as passengers at Peters, which is less than a mile from another station, and that the expense of observing the order would exceed the receipts at the station from all others except the principal patron for whom the siding was put in under special contract. The carrier now uses Peters as a non-agency station. It is within the authority and lawful discretion of the Railroad Commission to require appropriate and adequate depot and sidetrack facilities at such point, and while the order is perhaps an extreme one, it does not clearly appear from the evidence that, the requirements: sought to be enforced in this proceeding are in cost and extent so out of proportion to the public benefit and so arbitrary and unreasonable as to amount to an abuse of official authority or discretion.
The future may justify the requirement; and it is within the province and duty of the Railroad Commissioners and the carrier to anticipate the reasonable requirements of prospective growth of the business done by the carrier.
A peremptory writ will issue.
Shackleford, C. J., and Taylor, Cockrell and Hooker, J. J., concur.